Citation Nr: 1002036	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-17 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for lung disease, now 
claimed as chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to an initial evaluation in excess of 70 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to April 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and November 2008 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Waco, Texas.  

In the November 2004 rating determination, the RO granted 
service connection for PTSD and assigned a 30 percent 
disability evaluation.  The Veteran expressed disagreement 
with the assigned disability evaluation.  In a March 2005 
rating determination, the RO increased the Veteran's 
disability evaluation from 30 to 70 percent, with an 
effective date of the Veteran's initial request for service 
connection.  The Veteran continued to express disagreement 
with the assigned disability evaluation and perfected her 
appeal.  

With regard to the claims of service connection for asthma 
and whether new and material evidence had been received to 
reopen the claim of service connection for lung disease, now 
claimed as COPD, the Board notes that this matter arises from 
a November 2008 rating determination of the Waco RO.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge at the RO in October 
2009.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on her part.

REMAND

As it relates to the issue of a higher initial evaluation for 
PTSD, the Board notes that at the time of her October 2009 
hearing, the Veteran testified that her PTSD symptoms had 
increased in severity since the time of the last VA 
examination performed in December 2007.  She indicated her 
willingness to report for another examination.  VA is obliged 
to afford a veteran a contemporaneous examination where there 
is evidence of an increase in the severity of the disability. 
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that the disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  As such, an additional VA 
examination to determine the extent of any current PTSD is 
warranted.

The Board also observes that the Veteran has testified as to 
having recently received treatment for her service-connected 
PTSD at the Temple VA Medical Center until September 2009.  
It does not appear that any VA treatment records relating to 
PTSD have been associated with the claims folder since 2007.  
VA is deemed to have constructive knowledge of documents 
which are generated by VA agents or employees.  Bell v. 
Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents 
predate a Board decision on appeal, are within VA's control, 
and could reasonably be expected to be part of the record, 
then "such documents are, in contemplation of law, before the 
Secretary and the Board and should be included in the 
record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

As it relates to the issue of service connection for lung 
disease, to include COPD, and asthma, the Board notes that 
the Veteran, at the time of her October 2009 hearing, 
testified that she was receiving treatment for both disorders 
at the Scott and White Clinic.  She also provided written 
authorization to obtain these treatment records.  To date, it 
does not appear that any attempts have been made to obtain 
these records.  VA has a duty to obtain these records as the 
Veteran has identified the facility, provided authorization 
to obtain these records, and indicated that the records are 
pertinent to her claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment 
records of the Veteran from the Temple 
VAMC for treatment of PTSD; asthma; and 
any lung disease, to include COPD, from 
January 2007 to the present and associate 
them with the claims folder.

2.  If the current written authorization 
of record is deemed to be insufficient to 
obtain treatment records from the Scott 
and White Clinic, request that the 
Veteran submit written authorization to 
obtain treatment records from the Scott 
and White Clinic, 2401 31st Street, 
Temple, Texas, 76508.  After securing 
proper authorization, if necessary, 
obtain and associate with claims folder 
copies of all treatment records of the 
Veteran relating to any lung disease, 
including COPD, and asthma, from 1999 to 
the present.

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
extent of severity of her service-
connected PTSD.  The claims file should 
be made available to the examiner.

All appropriate tests and studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
express findings in terms conforming to 
the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).

If there are other psychiatric disorders 
found in addition to PTSD, the examiner 
should reconcile the diagnoses and 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.

The examiner is requested to assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) only as it relates to the 
Veteran's service-connected PTSD or other 
psychiatric disability that the examiner 
finds is related to PTSD.  It is 
imperative that the examiner include an 
explanation of the GAF score provided.

4.  The Veteran is advised that this 
examination is needed to adjudicate her 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of her claim.  
38 C.F.R. § 3.655 (2009).

5.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the appellant should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

